Citation Nr: 0829820	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-37 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.	Entitlement to an initial compensable evaluation for 
congestive heart failure.  

3.	Entitlement to an initial compensable evaluation for 
diabetic nephropathy.  

4.	Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of service connection for PTSD on a de novo basis, 
and for initial compensable evaluations for congestive heart 
failure and diabetic nephropathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Service connection for PTSD was denied by the RO in a 
March 1995 rating action.  It was held that the veteran did 
not have PTSD, but other psychiatric impairment that first 
showed up years post-service.  The veteran was notified of 
this action and of his appellate rights, but failed to file a 
timely appeal.

2.	Since the March 1995 decision denying service connection 
for PTSD, the additional evidence, not previously considered, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  

3.	Peripheral neuropathy of the right lower extremity is 
currently manifested by decreased strength on dorsiflexion of 
4-5/5, with intact sensation.  

CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the March 
1995 decision of the RO, which denied service connection for 
PTSD, is new and material; thus, the claim for service 
connection for this disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.	The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8625 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in June 2005 and March 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim. Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. The November 2004 notice to the veteran 
did not include the last two elements; however, the Board 
finds no prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). The veteran was awarded service 
connection for PTSD; therefore, the first three elements are 
not in dispute. The veteran is appealing the fourth element, 
demonstrating that he has actual knowledge of this element. 
Finally, the veteran was awarded the earliest effective date 
possible for his claim; therefore, that issue is moot. See 38 
U.S.C.A. § 5110(a) (effective date of original claim shall 
not be earlier than date of claim).  In a November 2006 
letter that accompanied the statement of the case furnished 
at that time, the veteran was afforded all necessary 
notifications.

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  Regarding these requirements, 
the RO, in its VCAA letters, listed examples of the type of 
types of medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation.  To the 
extent that the RO did not otherwise comply with the Vazquez-
Flores notice requirements, the veteran's written statements, 
including statements in his NOD and substantive appeal, 
include discussion as to the impact of the worsening of his 
disability on his employment and daily life, and why ratings 
higher than those assigned under VA's rating schedule were 
warranted.  Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

Service connection for PTSD was previously denied by the RO 
in a March 1995 rating decision.  The veteran did not appeal 
this determination.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the March 1995 RO decision 
that denied service connection for PTSD included the 
veteran's service treatment records and private and VA 
treatment records showing that he had been diagnosed as 
having a depressive disorder, including major depression in 
the years following service, but not within one year thereof.  
Also of record were the results of a VA compensation 
examination dated in February 1995 that showed that the 
veteran had a depressive disorder but not PTSD.  As such, 
service connection for PTSD was denied because the disability 
was not demonstrated in the record.  

Evidence submitted in connection with the veteran's 
application to reopen his claim for service connection for 
PTSD includes VA treatment records that show a diagnosis of 
PTSD.  For the purpose of determining whether evidence is new 
and material to reopen a claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The Board finds the VA treatment 
records that show a diagnosis of PTSD constitutes new and 
material evidence such that the claim may be reopened.  To 
this extent, the claim is granted.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran is also seeking an increased rating for 
peripheral neuropathy of the right lower extremity.  An 
examination was conducted in April 2006.  At that time, the 
veteran continued to have numbness and burning in the right 
foot.  He walks with a cane in his right hand.  On 
examination, the sensation in the veteran's right foot was 
intact.  Dorsiflexion of the foot was 4-5/5.  The impression 
was evidence of peripheral neuropathy as well as edema of the 
right foot.  

The veteran's right leg neuropathy is rated on the basis of 
neuritis of the posterior tibial nerve.  For complete 
paralysis of all muscles of the sole of the foot, frequently 
with painful paralysis of a causalgic nature, where the toes 
cannot be flexed, adduction ins weakened and plantar flexion 
is impaired, a 30 percent evaluation is warranted.  For 
severe incomplete paralysis, a 20 percent rating is 
warranted.  For mild or moderate incomplete paralysis, a 10 
percent is warranted.  38 C.F.R. § 4.124a, Code 8625.  

The veteran has an complaints of numbness and burning of his 
right foot with a small amount of weakness on dorsiflexion of 
the foot.  This disability is not productive of more than 
mild or at most moderate impairment.  As such, a rating in 
excess of 10 percent is not warranted.  


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
PTSD is granted.  

A rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity is denied.  


REMAND

Having found that new and material evidence has been 
submitted, the veteran's claim for service connection for 
PTSD must now be reviewed on a de novo basis.  It is noted 
that verification of the veteran's claimed stressor, that of 
shooting a civilian child, has not been found to be possible.  
Nevertheless, it is noted that at the time of his examination 
in 1995, the veteran cited another stressor that of the 
bombardment of an orphanage that was located outside the 
gates of the base in which he was stationed.  As PTSD was not 
diagnosed at that time, verification of that stressor was not 
attempted.  Now, with the new evidence of a PTSD diagnosis, 
the Board believes that this should be attempted.  Therefore, 
additional development is warranted.  

Regarding the veteran's claims for an increased rating for 
congestive heart failure, the Board notes that the most 
recent cardiovascular examination was unclear regarding the 
symptoms of that disease.  When last examined, in April 2006, 
the examiner stated that an EKG showed possible left 
ventricular hypertrophy and that an echocardiogram showed a 
left ventricular ejection fraction of 60 percent, with 
changes of hypertensive heart disease.  The examiner stated 
that the veteran was not able to do an exercised stress test 
because of the amputation of the left leg, but that his 
activity level was approximately 6 METS.  This was not, 
however, attributed to his cardiovascular symptoms.  The 
examiner did not further clarify to what extent the veteran's 
heart disease could cause the veteran's decreased activity 
level or state whether there was cardiac hypertrophy on EKG, 
X-ray, or echocardiogram testing.  Thus, the examination 
results do not include all of the necessary information to 
adequately rate the veteran's disability.  

Regarding the evaluation of the diabetic nephropathy a 
compensable rating may be in order, in part, if appellant has 
hypertension to a compensable degree.  With certain 
manifestations and the continuous use of medication a 
compensable rating may be warranted.  In this case the 
veteran has been diagnosed with hypertension, but it is 
unclear if it is controlled with diet or medication.  Thus, 
while getting the examination needed for the congestive heart 
failure, it should also be determined whether the appellant 
is on continuous medication for his hypertension.

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  They should specifically 
request information regarding the 
stressor detailed in the veteran's 1995 
VA compensation examination.  The 
veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in 
Vietnam, duty assignments and the names 
and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.  
Specific information concerning the 
orphanage should be requested for 
attempted verification.

2.	The RO/AMC should forward the veteran's 
statement and prior statements of 
alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
VA  22315-3802.  The JSRRC should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors and any 
other sources that may have pertinent 
information.

3.	If the RO/AMC verifies the presence of 
an in-service stressor, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder must 
to be made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO/AMC is to inform the examiner 
that only a stressor(s) which has been 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.

4.	The RO/AMC should arrange for the 
veteran to undergo a cardiac evaluation 
to ascertain the extent of his 
congestive heart failure.  The examiner 
should be requested to render an opinion 
regarding the extent to which the 
veteran's heart disease contributes to 
his deceased activity level and state 
whether the veteran had heart 
enlargement.  All indicated studies 
should be performed.  The claims folder 
should be made available for review in 
connection with this examination.  It 
should also be ascertained whether the 
veteran is on continuous medication for 
hypertension, or whether the 
hypertension is controlled by diet.  The 
examiner should provide complete 
rationale for all conclusions reached.
 
5.	Thereafter, the RO/AMC should 
readjudicate the veteran's claims still 
in issue.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


